Filed 5/31/13 P. v. Saechao CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A137512
v.
PAUL SAECHAO,                                                        (Alameda County
                                                                     Super. Ct. No. 169769C)
         Defendant and Appellant.


         After entering a plea of no contest to home invasion robbery as well as admitting
one prior serious or violent felony, defendant was sentenced, consistent with a plea
agreement, to an aggregate term of 17 years in state prison. He applied for, but was
denied a certificate of probable cause. Defendant’s counsel has raised no issues and asks
this court to examine the record to determine if it reveals any issues that deserve further
briefing. (People v. Kelly (2006) 40 Cal.4th 106; People v. Wende (1979) 25 Cal.3d
436.) Defendant was notified of his right to file a supplemental brief, but has not done
so. Upon review of the record for potential error, we conclude no arguable issues are
presented for review and affirm the judgment.
                       FACTUAL AND PROCEDURAL BACKGROUND1
         On June 27, 2012, defendant and three cohorts forced entry into the home of an
elderly couple. The elderly couple along with a third individual were taken to a rear
bedroom and ordered to open a safe. One of the victims was hit in the head for being
         1
        Because defendant entered a plea of no contest and waived preliminary hearing,
we take the facts from the probation officer’s report.
unable to open it. When all three victims could not open the safe, they were locked in a
closet and a dresser was placed in front of the door. As defendant and his cohorts
attempted to forcibly open the safe, neighbors heard the commotion and notified police.
When the police arrived, defendant along with the others fled the home. Defendant was
found hiding in the rear shed of a neighbor’s residence.
       A criminal complaint was filed on June 29, 2012, charging defendant with three
counts of home invasion robbery (Pen. Code,2 §§ 211/212, subd. (a); counts one, two and
three), two counts of first degree burglary (§§ 459/460, subd. (a); counts four and eight),
and three counts of false imprisonment by violence (§ 236; counts five, six and seven).
The complaint alleged a number of enhancements including each crime in counts one
through four was a serious felony. (§ 1192.7, subd. (c).) It further alleged defendant
suffered two prior serious or violent felony convictions. (§§ 667, subd. (a)(1), 667.5,
subd. (c), & 1170.12, subd. (c)(1).)
       On August 24, 2012, pursuant to a negotiated disposition, defendant pleaded no
contest to count one, home invasion robbery, and admitted one prior serious or violent
felony. In exchange for defendant’s plea and admission, he was promised a 17-year
sentence in state prison and dismissal of all other counts, alleged priors, and
enhancements. After the court explained the agreed upon disposition, defendant stated he
agreed to the terms of the agreement. In addition to the waiver of rights form initialed
and signed by defendant, the court also explained the consequences of defendant’s plea
and accepted his waiver of rights. The court found there was a factual basis for the plea
and certified the case to the superior court for judgment and sentencing.
       On September 24, 2012, the court sentenced defendant to the middle term of
6 years on the home invasion robbery count, doubled to 12 years under the “Two Strikes”
provision. (§ 667, subd. (e)(1).)3 Defendant’s sentence was executed on November 16,
2012, at which time the court sentenced defendant in accord with the negotiated
       2
           All statutory references are to the Penal Code.
       3
        It appears the court inadvertently failed to impose a consecutive sentence of five
years pursuant to section 667, subdivision (a)(1).


                                               2
disposition to the middle term of 6 years on the home invasion robbery, doubled to 12
years pursuant to the two strikes provisions, plus 5 years consecutive (§ 667,
subd. (a)(1)), for a total sentence of 17 years in state prison. The court further imposed
various fees and fines. Defendant was awarded 164 days of presentence custody credits.
                                      DISCUSSION
       On January 3, 2013, defendant sought the issuance of a certificate of probable
cause. That request was denied by the superior court on March 18, 2013. Under the
mandate of section 1237.5, and because a certificate of probable cause was denied by the
trial court, the only conceivable issues on appeal are sentencing issues and any denial of a
section 1538.5 motion. Defendant did not file a 1538.5 motion. Nor is sentencing an
issue because as already noted, the sentence specifically contemplated by the plea
agreement was verbally agreed to by defendant in open court.
       Further, defendant, prior to the entry of his plea, signed and initialed a waiver of
rights form and was thoroughly and accurately advised by the court of his rights and the
consequences of his plea which he freely and voluntarily waived. We find nothing in the
record to indicate that defendant lacked competence or understanding to enter the plea.
       Defendant was ably represented by counsel throughout the proceedings.
       In sum, we have reviewed the record on appeal and find no issues requiring further
briefing. The judgment is affirmed.




                                              3
                                                 _________________________
                                                 Margulies, Acting P.J.


We concur:


_________________________
Banke, J.


_________________________
Sepulveda, J.*




       *
        Retired Associate Justice of the Court of Appeal, First Appellate District
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                            4